Citation Nr: 0402888	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-24 561A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
August 1973.  Service in Thailand in support of combat 
operations in Vietnam from May 1972 to August 1972 is 
indicated by the evidence of record.  The veteran has been 
awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2000 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board notes that a 
claim of service connection for PTSD was previously denied by 
the RO in July 1998.  As will be explained below, the veteran 
did not appeal the 1998 denial.  Consequently, the initial 
question for the Board is whether the previously denied claim 
should be reopened.  By the decision below, the Board finds 
that the claim indeed should be reopened.  Further 
consideration of the underlying claim of service connection 
is deferred pending completion of the development sought in 
the remand that follows the decision below.


FINDINGS OF FACT

1.  By rating action in July 1998, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of the denial by letter dated July 21, 1998, but he 
did not initiate an appeal.  

2.  Certain new evidence received since the July 1998 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
PTSD.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim of service connection for PTSD 
was addressed by the RO in a July 1998 rating decision.  The 
claim was denied, and notification of the denial was issued 
by the RO on July 21, 1998.  The veteran and his 
representative were notified of the veteran's appellate 
rights, but the veteran did not file a notice of disagreement 
with this decision.  38 C.F.R. §§ 20.200, 20.302 (1998) (an 
appeal is initiated by filing a notice of disagreement within 
a year of notification of the adverse determination).  
Consequently, the denial became final.  38 C.F.R. § 20.1103 
(1998).  

The claim of service connection for PTSD may now be reopened 
only if new and material evidence has been received since the 
last final disallowance of the claim in July 1998.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed in January 2000, the new provisions do not apply to his 
case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for PTSD, the Board has reviewed 
the evidence received subsequent to the prior final RO denial 
and finds that new and material evidence has in fact been 
received.  (The specified basis for the denial of service 
connection in July 1998, according to the RO, was that the 
evidence of record did not contain a diagnosis of PTSD.)  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an 
October 1999 mental health note prepared by a VA psychologist 
that indicates that the veteran may very well have PTSD 
related to his military service.  In another progress report 
by the same psychologist, dated in July 2000, it was 
specifically noted that the veteran appeared to meet minimal 
standards for PTSD.

The Board finds that the October 1999 and July 2000 records 
constitute evidence that is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to 
whether he in fact experiences PTSD.  At the time of the RO's 
final decision in July 1998, it was determined that the 
record did not contain evidence of treatment or a then-
current diagnosis of PTSD.  What is different about the newly 
received evidence is that it now includes evidence that the 
veteran may in fact have PTSD, something that was not shown 
previously by the medical evidence.  Consequently, it may be 
said that the evidence bears directly and substantially upon 
the issue at hand, is neither duplicative nor cumulative, and 
is so significant that it must be considered in order to 
decide fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that new and 
material evidence as defined by 38 C.F.R. § 3.156(a) has been 
received.  To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for PTSD 
is granted.


REMAND

The veteran contends that while serving as bulk fuel 
specialist in Nam Phong, Thailand he was routinely subjected 
to sniper fire and attacks by infiltrators bombing parked 
aircraft.  He also contends that he was exposed to the 
casualties of war, including being assigned to clean the 
remains of dead infiltrators from a concertina wire fence.  
He contends that, as a result of these experiences, he 
suffers from PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2003); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Service personnel records show that the veteran served as a 
bulk fuel specialist in Nam Phong, Thailand from May to 
August 1972.  A service record entry notes that the veteran 
participated in combat support operations with Task Force 
Delta at Nam Phong, Thailand, but there are no specific 
entries indicating that he engaged in combat while in 
service, and the Vietnam Service Medal he was awarded is not, 
in and of itself, indicative of combat.  The Board notes that 
while the RO has made every effort to verify stressors via a 
request for records from the Marine Corps Historical Center, 
which yielded no probative evidence, there is nothing in the 
record to indicate any attempt to verify stressors through 
lay evidence such as the testimony of other individuals who 
served with the veteran at Nam Phong.  The Board acknowledges 
that the veteran's written account which accompanied his 
original claim of April 1998 recalls only a few names, and 
mentions no specific dates, but there is no indication that 
any attempt has been made to conduct a search for lay 
evidence to support the veteran's claimed stressors.  That 
being so, the Board is of the opinion that further 
development is required.

The Board also notes that VA treatment records on file 
provide a mixed picture of the medical evidence regarding a 
PTSD diagnosis.  In a VA examination of September 1998, 
psychiatrist K.M., M.D. noted that, based on his information 
at the time it was very difficult to make a diagnosis of 
PTSD.  Dr. M., however, neither diagnosed nor ruled out PTSD.  
In a VA Compensation and Pension examination report of 
January 1999, J.L., M.D. diagnosed generalized anxiety 
disorder and personality disorder.  No mention was made of 
PTSD, but the form used for the examination shows that the 
examination was for mental disorders not including PTSD.  

In an October 1999 progress note, psychologist D.E.B., Ph.D. 
noted that the veteran may very well have PTSD related to 
military service.  Psychiatrist K.M. saw the veteran again in 
February 2000 and noted that it would be premature for him to 
make a diagnosis of PTSD, and left it to the RO to pursue the 
PTSD claim as the RO was believed to have access to more of 
the veteran's records.  In another progress report by 
psychologist D.E.B. of July 2000, Dr. B. noted that the 
veteran appeared to meet minimal standards for PTSD.  
Following that, in August 2000 the veteran requested a rating 
examination.  There is no indication that he was given one.  
In order to reconcile these opinions and thereby fulfill VA's 
duty to assist, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the revised 
notification requirements, 
especially as they relate to PTSD 
claims, and development procedures 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and the duty-
to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  Particular attention 
should be given to VA's duty to 
notify the veteran of what evidence, 
if any, should be submitted by the 
veteran, and of which evidence VA 
will yet obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, not 
previously identified, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been 
previously secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  The RO should also attempt to 
obtain additional information from 
the veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units 
of assignment, and current 
whereabouts, if known.  With this 
information, the RO should undertake 
efforts to corroborate any 
identified stressor.  The veteran 
should be specifically told that lay 
statements of those with whom he 
served might provide corroboration 
of his alleged stressors.  He should 
be told that such information should 
be provided by him.  

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any PTSD 
present.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, 
including psychological testing 
designed to ascertain whether the 
veteran has PTSD.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



